Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This action is in response to the amendment filed on 09/14/2022.
Claims 21-26 are pending and have been examined.
Upon reconsideration, this application has been awarded the effective filling date of application number 11/528,154.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/14/22 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the flexible driving shaft must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter. See 37 CFR 1.75(d)(1) and MPEP § 608.01(o). Correction of the following is required: the written description fails to make use of the term "a flexible firing shaft".
Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.



Claim(s) 21-22 is/are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Shelton, IV et al. (7,044,352).
	Regarding claims 21 and 22, Shelton discloses a surgical stapling system, comprising: an actuator system (triggers 26, 28) operable to generate independent motions including an end effector closing motion (via closure trigger 26) and a staple firing motion (via firing trigger 28); and a stapling end effector (12; Fig. 1) responsive to the independent motions generated by the actuator system, wherein the stapling end effector comprises: a staple cartridge jaw (37) comprising a plurality of staples removably stored therein; an anvil jaw (18), comprising: a longitudinal anvil slot (40); and a longitudinal recess (42; fig. 2) extending from the longitudinal anvil slot; and a firing member (14), comprising: an anvil-engaging portion (38) configured to slidingly engage a sidewall of the longitudinal recess; and a cartridge jaw-engaging portion (44) configured to engage the staple cartridge jaw, wherein the anvil-engaging portion is proximal to and disengaged from the anvil jaw during the end effector closing motion (Fig. 19), and wherein the firing member is configured to control the relative spacing between the staple cartridge jaw and the anvil jaw during the staple firing motion (Figs. 21 and 23).  
Claim Rejections - 35 USC § 103
	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 23-26 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shelton, IV et al. (7,044,352) in view of Racenet (WO2004/112618).
	Regarding claims 23 and 25, Shelton discloses a surgical stapling system, as disclosed above, but fails to disclose a shaft; an articulation joint; and a plurality of cables actuatable to articulate the stapling end effector relative to the shaft by way of the articulation joint. Racenet discloses a surgical stapling system comprising a shaft (300; Figs.5-8); an articulation joint (49-50; Figs. 2 and 49-55); and a plurality of cables actuatable to articulate the stapling end effector relative to the shaft by way of the articulation joint (Figs. 49-55) for the purposes of facilitating articulation of the device about multiple axes. It would have been obvious to one having ordinary skills in the art to have provided Shelton’s surgical instrument with an articulation system as taught by Racenet in order to articulate the instrument about multiple axes as needed during a surgical procedure.
	Regarding claims 24 and 26, Racenet also disclose a flexible firing members (such as cables) extending through the articulation joint. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE LOPEZ whose telephone number is (571)272-4464. The examiner can normally be reached Monday thru Friday 8:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571) 270 - 1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHELLE LOPEZ/           Primary Examiner, Art Unit 3731